Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

Applicant’s election of Group I (claims 1-6) in the reply filed on 04/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sidewall of the conductive beam and the sidewall of the conductive support hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4-5 are rejected based on their dependency on a rejected base claim, i.e., claim 3.

Claim 6 recites the limitation "the sidewall of the conductive support hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (CN 106129138 A; hereinafter “Kang”).

In re Claim 1, Kang discloses a small-size infrared sensor structure (figs. 1-3) (pages 1-4 of the attached English translation), comprising:
a plurality of pixels (see the background section), each pixel has an infrared detection region 03, a conductive beam 05 electrically connected to the infrared detection region 03, and a conductive support hole G used for supporting the conductive beam 05 and electrically connected with the conductive beam, wherein adjacent pixel structures are commonly connected to one conductive support hole G through the conductive beam 05.

In re Claim 2, Kang discloses the small-size infrared sensor structure of claim 1 (figs. 1-3), wherein the commonly connected conductive support hole Z is arranged below the adjacent infrared detection regions 03; taking the centerline of the commonly connected conductive support hole as a symmetry axis, the adjacent pixel structures are in mirror symmetry (from fig. 3; adjacent pixels, each having the IR detection region 03, are in mirror symmetry taking the centerline of the commonly connected conductive support hole Z as a symmetry axis).

In re Claim 3, Kang discloses the small-size infrared sensor structure of claim 1 (figs. 1-3), wherein the sidewall of the conductive beam 05 and the sidewall of the conductive support hole G are arranged in the same layer successively, wherein the hierarchical structure of the conductive beam and that of the sidewall of the conductive support hole are same.

In re Claim 4, Kang discloses the small-size infrared sensor structure of claim 3 (figs. 1-3), wherein, in the conductive beam and the conductive support hole connected with the conductive beam, the sidewall of the conductive support hole is sequentially provided with a first lower release protective layer, a first electrical connection layer and a first upper release protective layer along the inner diameter direction of the conductive support hole; one side of the conductive beam, which closes to the infrared detection region, is outwardly successively provided with a second lower release protective layer, a second electrical connection layer, and a second upper release protective layer; the first lower release protective layer of the conductive support hole is connected with the second lower release protective layer of the conductive beam, and the first upper release protective layer of the conductive support hole is connected with the second upper release protective layer of the conductive beam, and the first electrical connection layer of the conductive support hole is connected with the second electrical connection layer of the conductive beam;

or, in the conductive beam and the conductive support hole connected with the conductive beam, the sidewall of the conductive support hole is sequentially provided with a first release protective layer and a first electrical connection layer in sequence, or a first electrical connection layer and a first release protective layer in sequence along the inner diameter direction of the conductive support hole; one side of the conductive beam, which closes to the infrared detection region, is outwardly successively provided with a second release protective layer and a second electrical connection layer in sequence, or a second electrical connection layer and a second release protective layer in sequence; the first release protective layer of the conductive support hole is connected with the second release protective layer of the conductive beam, and the first electrical connection layer of the conductive support hole is connected with the second electrical connection layer of the conductive beam;

or, in the conductive beam 05 and the conductive support hole Z connected with the conductive beam 05, the sidewall of the conductive support hole Z is formed by the first electrical connection layer, the conductive beam 05 is formed by the second electrical connection layer; the first electrical connection layer is connected with the second electrical connection layer (pages 1-4 of the attached English translation).

In re Claim 5, Kang discloses the small-size infrared sensor structure of claim 3 (figs. 1-3), wherein the horizontal width of each layer in the conductive beam 05 is smaller than the thickness of a corresponding layer at the top of the support hole G.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirk et al. (WO 2016005505 A2; hereinafter “Dirk”).

In re Claim 1, Dirk discloses a small-size infrared sensor structure (figs. 7-8), comprising:
a plurality of pixels (fig. 7A), each pixel has an infrared detection region 10 (including layer 30), a conductive beam (85, 80, 75) electrically connected to the infrared detection region 10, and a conductive support hole (FIG. 8; hole formed above metal electrode 90; hereinafter “H”) used for supporting the conductive beam (85, 80, 75) and electrically connected with the conductive beam (85, 80, 75), wherein adjacent pixel structures are commonly connected to one conductive support hole H through the conductive beam (85, 80, 75).

In re Claim 2, Dirk discloses the small-size infrared sensor structure of claim 1 (figs. 7-8), wherein the commonly connected conductive support hole H is arranged below the adjacent infrared detection regions 10; taking the centerline of the commonly connected conductive support hole as a symmetry axis, the adjacent pixel structures are in mirror symmetry.

In re Claim 6, Dirk discloses the small-size infrared sensor structure of claim 1 (figs. 7-8), wherein the sidewall of the conductive support hole H is in a stair-step shape (e.g., upper portion of the hole has a stair-shape as shown in fig. 8h).



Conclusion
Prior art cited but not relied upon in this Office action: Samarao et al. (WO 2015048424 A1; hereinafter “Samarao”). Samarao also discloses an IR sensor structure similar to Dirk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893